Citation Nr: 1414602	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a low back disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant served on active duty for training in the Marine Corps Reserve from April 18, 1972 to May 30, 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the appellant's record.  


FINDING OF FACT

A low back injury in service is not shown; a chronic low back disability was not manifested in service; and the appellant's current low back disability is not shown to be related to his service.  


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the claimant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The appellant was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  A December 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He was also advised of disability rating and effective date criteria.  

As is noted above, a hearing was held before the undersigned in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the May 2012 hearing, the undersigned discussed the evidence that was lacking (i.e., medical records of private treatment the appellant received for his low back disability prior to August 2000) and of what is needed to substantiate the claim of service connection for a low back disability.  The appellant was afforded a 60-day abeyance period to provide evidence regarding any treatment he received for his low back condition prior to August 2000.  Private treatment records from Waynesboro Hospital in 1999 were received.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2).  The appellant has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The appellant's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to the claim decided herein because such was not necessary.  Absent any competent (medical) evidence suggesting that the appellant's low back disability may be associated with his service, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established by affirmatively showing inception in service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has reviewed the appellant's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The appellant's STRs are silent for any complaints, findings, treatment, or diagnosis related to his back.  

The initial postservice evidence of low back complaints is in December 1999 Waynesboro Hospital private treatment records which show that the appellant reported that he developed the pain that month and that he did not recall injuring his back.  A computed tomography (CT) scan of the thoracolumbar spine revealed mild to moderate central spinal stenosis due to hypertrophic degenerative change including facet arthropathy.  

November 2000 through October 2001 private medical records from Dr. A.H. show that the appellant was seen for lower back pain following an August 2000 accident at work.  X-rays revealed significant degenerative changes in the lower back.  A magnetic resonance imaging (MRI) scan revealed spinal stenosis in the L4-L5 and L5-S1 areas.  Past medical history is noted as "Otherwise non-contributory."  

December 2008 and February 2009 private treatment records from Dr. G.L. show that the appellant complained of back pain radiating down his leg and pain radiating from his neck down his arms.  The assessment was "back pain both low and high ? radiculopathy."  An MRI and X-rays revealed mild disc bulge at L4-L5 and multilevel degenerative disc changes.  

In the appellant's December 2009 claim, he asserts that his lumbar spine disability began in May 1972.  

VA treatment records beginning in March 2010 show that the appellant reported that he had back pain since 1972 when he fell on his locker while in service.  X-rays revealed degenerative changes and diffuse skeletal hyperostosis (DISH).  The assessment was DISH and spinal stenosis with radiculopathy.  

The appellant asserts that he injured his back in service and has had persistent low back pain since.  It is not in dispute that he has a low back disability, as VA and private treatment records show diagnoses of degenerative disc disease and DISH.  
The appellant alleges that during boot camp he fell over his footlocker, twisting his back, and went to sick call for treatment.  This injury is not noted in his available STRs, and the Board finds his account not credible.  First, such an injury (if it had occurred and was treated as reported) would typically be recorded in STRs.  Significantly there are multiple notations of the appellant's complaints (both physical and psychiatric) in his STRs, none mention back injury or back disability.  On service separation evaluation it was specifically noted that he had no diseases or injuries in service other than those noted (including that he had a referral for psychiatric evaluation).  Further, postservice private treatment records that pre-date the filing of his claim show that he reported he could not recall injuring his back (December 1999) and that his back pain began following an injury at work (November 2000).  Significantly, he did not report his alleged injury in connection with any treatment he received prior to the filing of his claim seeking service connection.  Upon filing his claim, he began reporting to VA medical providers that he injured his back in service.  Such evidence indicates that his more recent reports of a back injury in service are compensation-driven (and not credible).   Accordingly, service connection for a low back disability on the basis that it became manifest in service and persisted is not warranted.  

There is no evidence in the record suggesting that the appellant's low back disability may somehow otherwise be related to service.  Without credible evidence of a related injury in service there is no basis for seeking a medical opinion regarding a nexus between the current back disability and service; significantly, the record amply points to non-service related etiology, a postservice injury.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.  







ORDER

Service connection for a low back disability is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


